This is an appeal from the judgment of the county court of Tulsa county. The cause was tried to a jury on the 24th day of October, 1928, and on the same day verdict was returned against the plaintiff in error, and on the 25th day of October the motion for new trial was overruled and judgment entered in said cause, from which judgment the plaintiff in error appeals. At the time of the overruling of the motion for new trial the plaintiff in error was allowed 30 days in which to prepare and serve his case-made. The time thus allowed expired on the 24th day of November, 1928. On November 26, 1928, the court made an order extending the time in which to make and serve case-made to and including December 15, 1928. The case-made filed in this court was served on the 14th day of December, 1928.
The defendant in error has filed in this cause a motion to dismiss the appeal for the reason the case-made was not served within the time allowed by law or by a valid order of the court extending the time in which to serve the same. The trial court was without jurisdiction to make the order of November 26, 1928, extending the time in which to make and serve case-made, for the reason the time extended in the order made on October 25, 1928, had expired, and the order by the trial court on the 26th day of November, 1928, is void. Petty et al. v. Foster et al., 122 Okla. 152, 252 P. 836; Choctaw Cotton Oil Co. v. Wilson Grocery Co., 121 Okla. 103, 247 P. 974; Tanner v. Crawford, 80 Okla. 183, 195 P. 138; Lovejoy v. Graham,33 Okla. 129, 124 P. 25. The order of November 26, 1928, being void, the last day upon which the plaintiff in error could make and serve case-made was therefore November 24, 1928.
Where the plaintiff in error fails to make and serve case-made within the time allowed by law or within the time as extended by a valid order of the court, such case-made is a nullity and brings nothing before this court for review. Petty et al. v. Foster et al., supra; Shinn v. Oklahoma City Building Loan Ass'n, 130 Okla. 173, 266 P. 435; Jones v. Blanton,130 Okla. 200, 266 P. 438.
The case-made, not being served until the 14th day of December, 1928, was not served within the time allowed by law or a valid order of the court, and is a nullity and brings nothing before this court for review.
The appeal is dismissed.